Order entered June 10, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00523-CV

                          IN THE INTEREST OF D.L.D., A CHILD

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-30045-2015

                                           ORDER
       We GRANT appellant’s June 7, 2016 motion for an extension of time to file a brief and

extend the time to JUNE 28, 2016. Because this appeal involves a suit affecting the parent-child

relationship filed by a governmental entity for managing conservatorship, this Court must

dispose of the appeal within 180 days after the notice of appeal is filed. See TEX. R. JUD. ADMIN.

6.2(a). Accordingly, no further extension will be granted absent extenuating circumstances.




                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE